DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
Applicant argues, on pages 17-20 of the Response, that the buttons disclosed in the Li reference do not disclose “low profile” buttons.  Examiner respectfully disagrees.  Examiner notes that the term “low profile” is a relative term and there is no specific definition/language in the instant claims or instant specification that leads away from interpreting the buttons disclosed by Li as being “low profile”.  
Furthermore it should be noted that it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Applicant further argues, on page 22 of the Response, that the space in between the buttons as disclosed in the Li reference do not qualify as a footrest because the “spacing between the very large diameter buttons 105 and 106 is insufficient to allow an average human foot to fit between them.”  Examiner notes that the spacing between the buttons is not stipulated in the claims, nor is the average ‘human foot width’ stipulated in the instant specification.  Examiner further notes that dependent claim 7 is the only claim which stipulates any type of measurement between the buttons but that that measurement recites “square inches” which inherently has a height component in addition to the width component.  Applicant’s arguments, however, appear only to center around the width component.  Examiner notes that the measurements as disclosed in the Li reference read upon the dimensions recited in claim 7 as discussed in the previous rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Doc. No. 20080129695) in view of Hohenbuchler et al. (hereinafter Hohenbuchler – USPN 5319620) and further in view of Dillon (US Doc. No. 20180088684).
Regarding claim 1 Li discloses a portable hands-free computer accessory, comprising: a housing (Figure 1A, element 102) comprising a base portion and a top portion, the top portion having a top surface sloping downward from a back wall of the base portion to a front wall of the base portion (as shown in Figure 1B); a controller disposed within the housing (Figure 2A, element 202); a first button operably connected to the controller and projecting out of the top portion (Figures 1A-B, element 105); and a second button operably connected to the controller and projecting out of the top portion (106), wherein the first button and the second button are separated by a surface area configured to accommodate a width of a foot of a user (as shown in Figures 1A-B – note the space in between the buttons 105 and 106; see also paragraph 0052 – specifically note the last sentence), wherein the first button has a first low profile relative to the top surface and wherein the second button has a second low profile relative to the top surface (as shown in Figures 1A-B, elements 105 and 106), a stationary open foot-resting surface area being situated between the first button and the second button on the top portion of the housing, the stationary open foot-resting surface area being configured to accommodate a width of a foot of a user (as shown in Figures 1A-B – note the space in between the buttons 105 and 106; see also paragraph 0052 – specifically note the last sentence); wherein the controller is configured to engage in communication with a computing device (see paragraph 0055), and, while engaged in communication with the computing device, the controller is configured to: detect commands  and control playback of a video being displayed on the computing device based on the playback commands (see paragraphs 0055-0057).  Although Li does disclose that there is a separation between the buttons of 2 inches from edge to edge (paragraph 0052), Li does not specifically mention that this static surface is wide enough to accommodate the width of a foot.
Hohenbuchler is brought in as a teaching reference since Hohenbuchler discloses a foot operated control for a recording machine (see Figure 1) consisting of two buttons (32 and 34) and a large static width between the buttons which can be used as a foot rest (30).
Furthermore, it would have been an obvious matter of design choice to widen the center space to allow the user a foot rest, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further, although Li discloses that the buttons can be programmed to suit the needs of the user (see paragraph 0057), Li fails to specifically disclose sets of two or more playback commands.
Dillon discloses a foot operated controller (as shown in Figure 2B) wherein the controller is configured to: detect a first set of two or more playback commands associated with a first set of one or more actuation types of the first button, each playback command from the first set of two or more playback commands corresponding to a respective different actuation type from the first set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), detect a second set of two or more playback commands associated with a second set of one or more actuation types of the second button, each playback command from the second set of two or more playback commands corresponding to a respective different actuation type from the second set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), and control playback of a video being displayed on the computing device based on the first set of two or more playback commands and the second set of two or more playback commands (see paragraph 0053; see also Figure 2A – note the play/pause/fast forward/rewind/stop logos on each portion of the pad).
It would have been obvious to combine the foot operated controller as disclosed by Li with the larger space in between buttons as taught by Hohenbuchler and with the multitude of playback commands as disclosed by Dillon, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the first set of two or more playback commands comprises two or more of (i) pausing the video, (ii) playing the video, (iii) creating a playback loop of a predetermined loop duration, (iv) ending the playback loop, or (v) decreasing a playback speed of the video (see paragraph 0053; see also Figure 2A – note the play/pause/stop logos on each portion of the pad); and wherein the second set of two or more playback commands comprises two or more of (i) fast forwarding the video in predetermined increments or (ii) rewinding the video in predetermined increments (see paragraph 0053; see also Figure 2A – note the fast forward/rewind logos on each portion of the pad).
	Regarding claim 4, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) and wherein each button has a profile that appears to be within the range of 0.1-0.3 inches (as shown in Figure 1B and denoted by the arrow indicated by the vertical line in the Figure below).

    PNG
    media_image1.png
    191
    380
    media_image1.png
    Greyscale

	Although Li does not disclose the exact height of the button profile, it can be readily ascertained that it is greater than zero and less than an inch based on the Figure.  
	Furthermore, it would have been an obvious matter of design choice to use any button height as the button profile that reasonably accommodates the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 5, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) and wherein each button has a profile that appears to be within the range of 0.4-0.7 square inches (as shown in Figures 1A-B). 
	Although Li does not disclose the exact height of the button profile, it can be readily ascertained that it is greater than zero and less than an inch based on the Figure.  
	Furthermore, it would have been an obvious matter of design choice to use any button height as the button profile that reasonably accommodates the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 6, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li discloses that each of the buttons are depressed by the user (paragraph 0053).  Li does not disclose the travel distance of the down-ward press actuation.  
	Therefore, Li discloses the claimed invention except for an actuation value selected from a range of 0.005 inches to 0.02 inches.  It would have been an obvious matter of design choice to use any actuation distance, dependent upon the user, to arrive at useable and user-specific button actuation distance.
	It would have been obvious to combine the foot operated controller as disclosed by Li with the larger space in between buttons as taught by Hohenbuchler and with the multitude of playback commands as disclosed by Dillon with any actuation distance to allow for the control to realize the actuation of a button, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
	Regarding claim 7, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) wherein there is a space between the two buttons without any other buttons or other control mechanisms in between (see space as denoted by the horizontal arrow as applied to Figure 1A as shown below).

    PNG
    media_image2.png
    356
    474
    media_image2.png
    Greyscale

	Li discloses that the distance between the buttons is 2 inches edge to edge (see paragraph 0052 – specifically last two sentences).  Although Li is silent on the height of the controller (indicated by the vertical line in the Figure above) is at least double the length of the horizontal arrow which is disclosed to be 2 inches, thus making the height of the controller 4 inches and making the area between the buttons an area of 8 square inches.  It should also be noted that elements 107 are indicator lights and not control mechanisms.
	It would have been obvious to combine the foot operated controller as disclosed by Li with the larger space in between buttons as taught by Hohenbuchler and with the multitude of playback commands as disclosed by Dillon, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Furthermore, it would have been an obvious matter of design choice to allow any spacing in between the buttons to reasonably accommodate the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses a battery and a battery charger disposed within the housing (see paragraph 0074).
	Regarding claim 9, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses that the controller is in communication with the computing device via Bluetooth® or Wi-Fi (see paragraph 0059).
	Regarding claim 10, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the base portion includes a power switch operably coupled to the controller and an input/output port (as shown in Figure 2C, elements 264, 266, and 268).
	Regarding claim 11, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above.   Li further discloses that the input/output port is a USB port configured to receive a cable for connecting the accessory to the computing device (see Figure 1A, element 103; see also paragraph 0058).
	Regarding claim 12, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses a controller (Figure 1, element 119) and also a printed circuit board (Figures 2E-F, element 276).  Dillon does not specifically state that the controller is a microcontroller comprising a printed circuit board.
	It would have been obvious to combine the foot operated controller as disclosed by Li with the larger space in between buttons as taught by Hohenbuchler and with the multitude of playback commands as disclosed by Dillon with a microcontroller on the PCB as is well known in any electronic art, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
	Regarding claim 13, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses that the portable hands-free computer accessory of claim 1 is configured for use with a software application, wherein the software application is compatible for use with the computing device (see paragraph 0057).
	Claim 14 has limitations similar to those treated in the above rejections of claims 1 and 4, and is met by the references as discussed above. 
	Claim 15 has limitations similar to those treated in the above rejections of claims 1 and 7, and is met by the references as discussed above. 
	Regarding claim 16, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Hohenbuchler further discloses a foot operated controller (Figure 1, element 29) wherein the first button (32) and the second button (34) each exhibit a low profile that includes a substantially flat top surface (as shown in Figure 1; see also column 13, lines 8-27).
	Regarding claim 17, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 16 as discussed in the claim 16 rejection above.   None of the aforementioned references disclose that the first button and the second button each exhibit a substantially semicircular shape including an arc and a flat side, wherein the flat side of the first button faces the flat side of the second button with the stationary open foot resting surface area being situated therebetween on the top portion of the housing.
However, it would have been an obvious matter of design choice to make the buttons any shape or size that works with the frame of the foot operated controller since the applicant has not disclosed that on this specific shape button solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any button that would fit with the design of the foot controller.
Regarding claim 18, the combination of Li, Hohenbuchler, and Dillon discloses all of the limitations of claim 16 as discussed in the claim 16 rejection above.   Li further discloses that the top portion of the housing includes a visual indicator that displays information related to the operation of the accessory or a computer device operably coupled to the accessory, the visual indicator being situated between the first and second buttons (see Figure 1A, element 107; see also paragraph 0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694